Exhibit 99.1 News release via Canada NewsWire, Vancouver 604-669-7764 Attention Business/Medical Editors: Neovasc Receives CE Mark Approval for Peripatch(TM) Aegis Staple Line Reinforcement Product << Aegis Can Now Be Marketed for Use in European Union Neovasc Also Announces Senior Management Changes and Issues Options >> VANCOUVER, Feb. 4 /CNW/ - Neovasc Inc. (TSXV: NVC), a new specialty vascular device company, today announced that it has received CE mark approval for Peripatch(TM) Aegis, its biocompatible product designed to reduce complications from endoscopic surgery. This approval enables the company to begin marketing Aegis products for sale in the European Union. Peripatch Aegis is a buttressing material designed to reinforce the staple line and prevent bleeding and leaks during bariatric and thoracic endoscopic surgical procedures. Peripatch Aegis products will be marketed in Europe through Neovasc's network of independent distributors. "Leakage in endoscopic procedures can result in serious complications for patients, so we specifically designed Peripatch Aegis to enable endoscopic surgeons to reinforce surgical staple lines efficiently and effectively," said Alexei Marko, chief executive officer of Neovasc. "We are pleased to have received regulatory clearance to now make this superior product available to surgeons in Europe." Separately, Neovasc also announced changes to its senior management team.
